UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6661



DAVID L. CARTER,

                                             Petitioner - Appellant,

          versus


KATHLEEN SAWYER, Custodian ex rel., The State
of North Carolina, United States Federal
Bureau of Prisons; ARTHUR F. BEELER, CEO of
the Federal Medical Center, Butner, North
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-69-5-BO)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Carter appeals the district court order and judgment

summarily dismissing without prejudice his 28 U.S.C. § 2241 (2000)

action. After reviewing the record, we find Carter failed to state

a claim for relief.       We further find his transfer to another

institution has mooted any request for injunctive or declaratory

relief.   Accordingly, while we grant Carter leave to proceed in

forma pauperis, we affirm the district court’s order and judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2